DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the amendments filed 06 June 2022 for the application filed 07 February 2020. Claims 16-39 are pending:
Claims 1-15 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/EP2018/071232, filed 06 August 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (PCTEP2017069976, filed 07 August 2017; EP18154731.6, filed 01 February 2018; EP18163964.2, filed 26 March 2018) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of all certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 16-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 16, 28, and 33 are directed to an Fc binding protein (Claim 16), an affinity separation matrix comprising an Fc binding protein (Claim 28), and a method of affinity purification of a protein comprising an Fc sequence (Claim 33). The Fc binding protein has a sequence selected from one of the submitted SEQ ID NOs. A search of the prior art has not yielded any available art that includes such sequences.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777